DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/15/19 cited foreign patent document "JP 2010-336996", however this reference was not considered by examiner as this does not match the copy provided by applicant (as applicant has provided a copy of document JP 10336996).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-13, 16-19, 23-26, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (Foreign Patent Document No.: CN 103490555 A).
For claim 1, Bai et al. disclose the claimed invention comprising: a stator (reference numeral 9, figures 1, 6); a rotor (reference numeral 1) coupled to the stator (see figures 1, 6); and wherein the rotor (reference numeral 1) is configured to move in an eccentric manner relative to the stator (reference numeral 9, see figures 1, 6).  
For claim 2, Bai et al. disclose the rotor (reference numeral 1) being disposed inside the stator (reference numeral 9) and contacting the stator (reference numeral 9) at a contact area (see figures 1, 2, 6).  
For claim 3, Bai et al. disclose the rotor (reference numeral 1) being spaced apart from the stator (reference numeral 9) by a gap opposite the contact area (see figures 1, 2, 6).  
For claim 6, Bai et al. disclose the rotor (reference numeral 1) having a central rotor axis that is offset from a central stator axis of the stator (reference numeral 9, see figures 2-6).  
For claim 7, Bai et al. disclose a crankshaft (reference numeral 3) to which the rotor (reference numeral 1) is coupled (see figures 1-6).  
For claim 8, Bai et al. disclose a bearing (reference numeral 4) disposed between the rotor (reference numeral 1) and the crankshaft (reference numeral 3, see figures 1, 6).  
For claim 9, Bai et al. disclose at least two electric motor lobes (reference numeral 1, see figures 1-6).  

For claim 11, Bai et al. disclose the at least two electric motor lobes (reference numeral 1) including a first lobe and a second lobe (see figures 1, 6).  
For claim 12, the rotors of Bai et al. (reference numeral 1, figures 1, 6) can be considered the first and second rotor being eccentrically oriented opposite each other, i.e. the rotor being a first rotor of the first lobe and the second lobe including a second rotor eccentrically oriented opposite the first rotor.  
For claim 13, the sleeve (reference numeral 12) of Bai et al. in between the rotors (reference numeral 1) can be considered a mid-link (see figures 1, 6), i.e. a mid-link connecting the first rotor to the second rotor.  
For claim 16, the middle portion of the sleeve (reference numeral 12) of Bai et al. in between the rotors (reference numeral 1) can be considered a shield (see figures 1, 6), i.e. a shield disposed between the first lobe and the second lobe.  
For claim 17, Bai et al. disclose an indexing mechanism (reference numerals 3, 5, 7, see figures 1-6).  
For claim 18, Bai et al. disclose the indexing mechanism including a ring gear (reference numeral 7) and a planet gear (reference numeral 3) eccentrically disposed in the ring gear (see figure 2).  
For claim 19, Bai et al. disclose the ring gear including a ring body (reference numeral 7) and a series of pins (reference numeral 15) extending from the ring body in a longitudinal direction (see figures 1, 2, 6).  

For claim 24, Bai et al. disclose the electromagnets each including a pole pair (see figure 2) with at least two coils (reference numeral 8) wound in opposing directions (see figure 2).  
For claim 25, Bai et al. disclose the rotor consisting of magnetic material (see English translation of Bai et al., claim 1 of Bai et al.), i.e. the rotor includes a rotor body made of material configured to be magnetically attracted by the pole pair.  
For claim 26, Bai et al. disclose multiple electromagnets (reference numeral 8) which can be considered pole pairs (see figure 2), i.e. the electromagnets includes a first pole pair and a second pole pair.  
For claim 28, Bai et al. already disclose the structure of the apparatus including the first and second electromagnets (reference numerals 8, 9) and the eccentric positioning of the rotor (reference numeral 1, see figures 1-6), where figures 2-5 illustrate the electromagnets being energized to magnetically move the rotor to different positions (see figures 2-5), therefore this would teach the recited method, i.e. energizing a first electromagnet of a stator to magnetically move a rotor to a first position where the rotor is eccentrically positioned relative to the stator; and energizing a second electromagnet of the stator to magnetically move the rotor to a second position where the rotor is eccentrically positioned relative to the stator.  
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. as applied to claim 1 above, and further in view of Atallah (US Patent No.: 7973441).
For claim 4, Bai et al. disclose the claimed invention except for the rotor being spaced at most 1 mm from the stator at a contact area.  Having a specific size for the space between the rotor and the stator is known in the art as exhibited by Atallah (see figure 3, also column 7, lines 32-50), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specific size for the space as disclosed by Atallah so that the rotor is spaced at most 1 mm from the stator at a contact area in Bai et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 5, Bai et al. in view of Atallah disclose the claimed invention except for the rotor being spaced apart from the stator by a gap opposite the contact area that is .  

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. as applied to claim 12 above, and further in view of Nashiki (US Patent No.: 6211593).
For claim 14, Bai et al. disclose the claimed invention except for the first rotor being a south rotor having permanent magnets with south poles facing radially outward.  Nashiki discloses one rotor (reference numeral 21) having permanents magnets (reference numeral 32) with south poles facing radially outward (see figures 5, 6B), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have one rotor with south poles facing radially outward as disclosed by Nashiki for the first rotor of Bai et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 15, Bai et al. in view of Nashiki disclose the claimed invention except for the second rotor being a north rotor having one or more permanent magnets with corresponding north poles facing radially outward.  Nashiki further discloses another rotor (reference numeral 31) having permanents magnets (reference numeral 22) with .  

Claims 20-22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. as applied to claims 1 and 28 above, and further in view of Newton, Jr. (US Patent No.: 3894255).
For claim 20, Bai et al. disclose the claimed invention except for the electric motor having a universal joint.  Newton, Jr. disclose a joint component (reference numeral 30) which can be considered a universal joint (see figures 3, 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a universal joint as disclosed by Newton, Jr. for the electric motor of Bai et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 21, Bai et al. in view of Newton, Jr. disclose the claimed invention except for the universal joint including a mid-link with guide slots on opposite sides arranged in a transverse manner.  Newton, Jr. further disclose the universal joint (reference numeral 30) having a mid-link with guide slots on opposite sides arranged in a transverse manner (see figure 4), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a mid-link with guide slots on opposite sides arranged in a transverse manner as disclosed by 
For claim 22, Bai et al. in view of Newton, Jr. disclose the claimed invention except for the universal joint including a planet gear with an opening and an output adapter pin in the opening.  Newton, Jr. further disclose the universal joint including a planet gear (reference numerals 27, 28) with an opening and an output adapter pin in the opening (reference numerals 27, 28, see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the planet gear with an opening and an output adapter pin in the opening as disclosed by Newton, Jr. for the universal joint of Bai et al. in view of Newton, Jr. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 31, Bai et al. disclose the claimed invention except for creating a mechanical output with the rotor that has an eccentric motion component, reducing the eccentric motion component of the mechanical output from the rotor by transmitting the mechanical output through a universal joint.  Newton, Jr. disclose a joint component (reference numeral 30) which can be considered a universal joint (see figures 3, 4), and when applied to the rotor of Bai et al. this would disclose creating a mechanical output with the rotor that has an eccentric motion component, reducing the eccentric motion component of the mechanical output from the rotor by transmitting the mechanical output through a universal joint.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the universal joint as disclosed by Newton, Jr. creating a mechanical output that is transmitted through the .  

Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. as applied to claims 26 and 28 above, and further in view of Murray (US Patent Application Pub. No.: US 2014/0028147 A1).
For claim 27, Bai et al. disclose the claimed invention except for a controller having a drive circuit; and wherein the drive circuit is configured to provide opposite currents to the first pole pair and the second pole pair.  Providing opposite currents for pole pairs is already known in the art as exhibited by Murray (see paragraph [0019]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include opposite currents as disclosed by Murray for the pole pairs of Bai et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 29, Bai et al. disclose the claimed invention except for the first electromagnet including a first pole pair with at least two first coils wound in opposing directions; the second electromagnet including a second pole pair with at least two second coils wound in opposing directions; and said energizing the first electromagnet including flowing a first current through the first pole pair in a first direction to attract the rotor to the first electromagnet, and flowing a second current through the second pole pair in a second direction that is opposite of the first direction.  Providing opposite currents for pole pairs is already known in the art as exhibited by Murray (see paragraph [0019]), and it would have been obvious to one of ordinary skill in the art before the .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of eccentric machines: US 20140184002 A1 (Levin; Shalom et al.), US 20130276575 A1 (Hoebel; Rudi et al.), US 20120258834 A1 (Winiasz; Michael E. et al.), US 20110121669 A1 (Lacour; Gilles), US 20070210659 A1 (Long; Johnny D.), US 4412794 A (Presley; Rex W.), US 20080098588 A1 (Bremner; Ronald Dean).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEX W MOK/Primary Examiner, Art Unit 2834